SiieRman, J.
It was admitted, on the trial before the auditors, that the services charged in the plaintiff’s book were rendered for the defendant; and that the son, at the time, was under the age of twenty-one years. Upon these admissions, the plaintiff was entitled to an award in his fa-vour, unless sufficient objections were shewn on the part of the defendant. The grounds taken were, that the services were rendered on such terms that the plaintiff was not entitled to recover at al!, and especially in the action of book-debt ; for the plaintiff had given his son the compensation, which the defendant was to make for the services ; and they were rendered under a special contract, for the breach of which the action of book-debt would not lie. The plaintiff offered the testimony of himself and his son before the auditors to shew under what circumstances the services were rendered ; which is stated in the finding of the court on the trial of the remonstrance. The defendant objected to that evidence ; but it was admitted, by the auditors. As it was directly applicable to the facts in controversy, we do not perceive but that it was properly admitted. Whether it was sufficient to prove the facts for which it was offered; or, on the contrary, tended rather to shew, that the defence was well grounded, as insisted by the defendant, was a question of fact within the peculiar province of the auditors to decide, which the superior court could not revise.
We are, therefore, of opinion, that the judgment of the superior court ought to be affirmed.
In this opinion the other Judges concurred.
Judgment affirmed.